Appellant Wood was convicted in the Circuit Court of Forrest County, Mississippi, of the murder of Robert A. Lipscomb, and sentenced to be electrocuted. That conviction was affirmed by this court January 22, 1945, 20 So.2d 661, and date of execution set for March 15, 1945. Wood appealed to the Supreme Court of the United States, which appeal was dismissed by that Court April 30, 1945, 65 S.Ct. 1087, pursuant to which action mandate was duly issued June 7, 1945, and filed in this Court June 11, 1945.
The date for execution fixed by this Court having passed, the Attorney General has filed a motion requesting us to fix a new date for such execution, a copy of such motion having been duly mailed to counsel for appellant. No mandate to the court below has issued on our former judgment herein; therefore, this Court yet has jurisdiction of the case and the power to fix a new date.
The motion is, therefore, sustained, the sentence to be executed Friday, October 26, 1945.
So ordered. *Page 505